Citation Nr: 0508590	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  00-24 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1970, including service in Vietnam.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1999 decision by the RO in Baltimore, 
Maryland which denied service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.

The veteran asserts that he has PTSD due to various incidents 
in service.  In order for service connection to be 
established for PTSD, a current diagnosis of PTSD is 
required.  38 C.F.R. § 3.304(f) (2004).  

His service administrative record shows that his decorations 
include the Purple Heart Medal and the Combat Infantry Badge.  
Therefore his combat stressors are verified.  

The file indicates there is a further VA duty to assist the 
veteran in developing facts pertinent to the claim.  38 
U.S.C.A. § 5103A (West 2002).  Two VA examinations, in 
October 1999 and August 2003, have not indicated a current 
diagnosis of PTSD.  In March 2004, the VA received a letter 
dated in March 2004 from a Vet Center, which is to the effect 
to the effect that the veteran was treated there for PTSD 
from February 2001 to August 2003.  

In light of these conflicting medical opinions, the Board 
finds that a medical examination is necessary to make a 
decision on this claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
Any ongoing medical records should also be obtained.  38 
U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

In light of the foregoing, the case is remanded to the agency 
of original jurisdiction (AOJ) for the following action:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for psychiatric 
disorders since February 2001.  After 
receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records.

In particular, the AOJ should attempt to 
obtain copies of clinical records of 
treatment for a psychiatric disorder at 
the Silver Spring Vet Center dated from 
February 2001 to the present.

2.  The veteran should be scheduled for a 
VA examination to be conducted by a 
psychiatrist (who has not previously 
conducted a compensation examination of 
the veteran) in order to determine the 
nature, severity and etiology of any 
current psychiatric illness, to include 
PTSD.  The claims folder is to be made 
available for review by the examiner 
prior to the examination.  The examiner 
should review the claims folder, 
including the reports of prior VA 
examinations, as well as the March 2004 
letter from the Silver Spring Vet Center.  
All necessary special studies or tests 
should be accomplished.  The examiner 
should be informed that only stressors 
that have been verified by the RO or the 
Board may be used as a basis for a 
diagnosis of PTSD.  In this regard, the 
examiner should be informed that the 
veteran's combat stressors are verified.  

If the diagnosis of PTSD is deemed 
appropriate, the psychiatrist should 
specify whether the stressors found to be 
established by the record were sufficient 
to produce PTSD, and whether there is a 
link between the current symptomatology 
and the in-service stressors found to be 
established by the record.  A complete 
rationale for any opinion expressed must 
be provided.

3.  Following completion of the 
foregoing, the AOJ should readjudicate 
the veteran's claim for entitlement to 
service connection for PTSD.  If the 
benefits sought are not granted, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given time to respond.  The 
case should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




